, Per Curiam.—This
This was an action by Luce, against Johnson., to enjoin proceedings by the defendant against the plaintiff for the recovery of the possession of certain real estate, and for general relief. Defendant answered the complaint by three paragraphs. To the first and second there were replies, but to the third a demurrer was sustained. The cause was submitted to the Court, who found for the plaintiff; and, having refused a new trial, rendered judgment, &c. The errors are thus assigned on the record: “ The Court erred in sustaining the demurrer to the third paragraph of defendant’s answer. The Court erred in its finding on the evidence. The Court erred in refusing a new trial. The judgment does not follow the finding; and the Court erred in rendering the judgment.” There is nothing in these assignments of error. To the sustaining of the *303demurrer, no exception appears to have been taken: hence, that assignment is not properly before us. And having looked into the evidence, we are of opinion that it sustains the finding of the Court; and further, that, in the Court below, the merits of the case have been fairly tried and determined.
II. P. Biddle, for appellant.
The judgment is affirmed, with costs.